Citation Nr: 0319243	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  96-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1  Entitlement to an increased evaluation for a low back 
condition, to include mechanical low back strain and 
spondylosis, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for cervical spine 
stenosis with spondylosis, to include as secondary to the 
service-connected low back condition and/or service-connected 
bilateral pes cavus.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for conjunctivitis, to include photophobia.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for allergic rhinitis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965; he also had approximately two years of prior service 
which has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 1994 and September 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) at Indianapolis, Indiana.  

The Board remanded these claims in January 2001.

In a March 2003 rating decision, service connection was 
granted for lumbar spondylosis as secondary to the service-
connected low back strain, and the evaluation of the low back 
condition was increased from 10 percent to 20.  The 
description of the low back disability for which the veteran 
seeks an increased evaluation on this appeal has been 
modified to reflect the March 2003 decision.  The Board notes 
that because 20 percent is not the maximum rating authorized 
by the rating schedule for the low back disability presented 
in his case, the March 2003 increase of the evaluation from 
10 to 20 percent did not serve to terminate the appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).




FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
constitute new and material evidence sufficient to reopen his 
claims of entitlement to service connection for 
conjunctivitis and allergic rhinitis.

2.  A March 1993 rating decision denied the veteran's claims 
of entitlement to service connection for conjunctivitis and 
allergic rhinitis, respectively.  Although the veteran filed 
a notice of disagreement with this rating decision in April 
1993, the veteran did not submit a substantive appeal after a 
statement of the case was issued in May 1993.  

3.  Evidence that has been added to the record since the 
March 1993 rating decision is not cumulative or redundant, is 
relevant to, and probative of, the service connection claims, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision denying the veteran's 
claims of entitlement to service connection for 
conjunctivitis and allergic rhinitis, respectively, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received in support of the claims of entitlement 
to service connection for conjunctivitis and allergic 
rhinitis, respectively, since the March 1993 rating decision 
is new and material and therefore is sufficient to reopen the 
claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA), enacted 
November 9, 2000, contains extensive provisions potentially 
affecting the adjudication of claims for benefits pending 
before VA as of that date.  The statute significantly 
heightens VA's duties to assist the claimant in development 
of evidence and to provide notices pertinent to the claim.  
New regulations have been promulgated implementing the 
statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  
Thus, the new law enhances the previous rights of claimants.  

Because the applications to reopen the service connection 
claims were pending before VA on the date of enactment of the 
VCAA, they must be developed and adjudicated in compliance 
with the applicable requirements of this new law, which 
enhances the rights of claimants.  See 38 U.S.C.A. § 5107 
note (Effective Date and Applicability Provisions; see Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where 
law/regulation changes after claim has been filed, but before 
administrative or judicial appeal process has concluded, 
version most favorable to claimant should apply).

However, when the immediate issue is whether there is new and 
material evidence to reopen a claim, VA is charged only with 
the duty prescribed in section 5103 of the statute and 
section 3.159(b) of the implementing regulations if, as in 
this case, the application to reopen was filed before August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,629 (August 29, 2001); 
see also 38 U.S.C.A. § 5103A (f), (g) (West 2002).  This is 
the duty to notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The notice from VA 
must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  See 38 C.F.R. § 3.159(b).  

In February 2001, after receiving the Board's Remand of 
January 2001, the RO sent the veteran and his representative 
notice that included reference to the type of medical 
evidence that could substantiate his applications to reopen 
the previously denied claims concerning conjunctivitis and 
allergic rhinitis.  In a March 2003 supplemental statement of 
the case provided to the veteran and his representative, the 
RO set out the applicable legal standard for evidence to be 
found "new" and "material."  While, the Board has found, 
this collective notice did not fully satisfy the standard 
established by the new statute and regulations and by 
judicial decisions applying the new law, see Quartuccio; 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), because the applications to 
reopen the previously denied service connection claims will 
be granted on this appeal, the deficiencies in notice have 
not been prejudicial.  The reopened claims will be remanded, 
and one purpose for that action is to ensure that adequate 
notice under section 5103 concerning evidence needed to 
substantiate the reopened claims is provided by the agency of 
original jurisdiction.  

New and material evidence

A March 1993 rating decision denied the veteran's claims of 
entitlement to service connection for conjunctivitis and 
allergic rhinitis, respectively.  Although the veteran filed 
a notice of disagreement with this rating decision in April 
1993, he did not submit a substantive appeal after a 
statement of the case was issued in May 1993.  Therefore, the 
March 1993 denial of the claims became final.  38 U.S.C.A. 
§ 7105.

Once a rating decision on a claim becomes final, the claim 
may not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The evidence to be evaluated is that 
which has been added to the record since the last prior final 
denial of the claim on any basis, in this case, since the 
January 1996 decision.  Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question whether it is 
material is considered.  Vargas-Gonzalez, 12 Vet. App. at 
327; 38 C.F.R. § 3.156(a).  "Material evidence" means 
evidence that bears directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  (Although 38 C.F.R. § 3.156(a) has been amended, the 
amended version is effective only for applications to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45, 629 (August 29, 2001).  Thus, it does not apply to this 
appeal.)

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  Therefore, when a 
proposition is medical in nature, such as one concerning 
medical nexus, etiology, or diagnosis, then medical, rather 
than lay, evidence is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); cf. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (evidence proceeding from a non-medical source 
competent to prove non-medical propositions).  For the 
limited purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the March 1993 rating decision, service connection was 
denied for conjunctivitis and allergic rhinitis on the ground 
that the medical evidence showed that they were "acute" 
conditions only, rather than chronic, and thus did not amount 
to disabilities for which benefits could be granted.  Medical 
evidence considered in connection with the March 1993 denial 
of the claims consisted of service medical records, the 
report of a VA examination of the nose and sinuses that was 
performed in October 1992, and private medical records.  In a 
private medical record of November 1992, a diagnosis of 
vasomotor rhinitis was stated.  A private medical report of 
September 1987 reflected that surgery was performed at that 
time to address post-traumatic nasal deformity with nasal 
airway obstruction, and vasomotor rhinitis.  The report of 
the October 1992 VA examination of the nose and sinuses 
contained a diagnosis of chronic nasal obstruction, with 
narrowed nasal cavities and a narrow external nasal bony 
structure.  Service medical records showed that the veteran 
was treated on several occasions for eye conditions evaluated 
as conjunctivitis, eye irritation, and/or styes and for 
breathing problems evaluated as nasal congestion, nasal 
obstruction, or deflection of nasal septum and in May 1963, 
underwent a septectomy.

New evidence, medical and lay, has been acquired since the 
March 1993 denial of the service connection claims.  This is 
evidence that was not of record at the time of the original 
rating decision and is not merely cumulative of evidence that 
was.  38 C.F.R. § 3.156(a).  

The new evidence includes both private and VA medical 
records.  Private medical records prepared at Immediate Care 
Center show that the veteran was treated there for eye 
conditions evaluated as styes, conjunctivitis, and/or 
blepharitis several times during 1986 and once during 1989.  
VA medical records dated from 1994 to 2003 document treatment 
for allergic rhinitis and conjunctivitis at the Indianapolis, 
Indiana VAMC.  The records show that the veteran has been 
followed at the allergy clinic there for "NP" 
(nasopharyngeal) allergies.  The records reflect that he has 
been assessed with allergic rhinitis and conjunctivitis.  The 
records show that the achieved control of these conditions 
was found to be "fair" in February 1994, "poor" in July 
1995, and with allergy shots and desensitization therapy, 
improving in July 1996.  Prescriptions for nasal sprays are 
documented on later dates.  

In addition, a statement received from the veteran in 
December 1995 represents new evidence.  In that statement, 
the veteran averred that he did not have conjunctivitis or 
breathing difficulties before entering service and alleged 
that he had been exposed intensively during infantry duty to 
chemicals, gasses, and plants that could have caused those 
problems.  While as a layman, the veteran is not competent to 
offer evidence of medical causation, he is competent to offer 
evidence of the conditions and circumstances of his service, 
including any that may have resulted in injury or disease.

This new evidence is material to the service connection 
claims because it indicates that the conditions in question, 
allergic rhinitis and conjunctivitis, are not merely acute 
and transitory, as found in the March 1993 rating decision, 
but rather, ongoing, as with a chronic disability.  
Particularly when viewed with the service medical records 
documenting repeated conjunctivitis and ongoing breathing 
problems, the new evidence suggests that it is possible that 
injury or disease encountered during service is part of the 
etiology of the current conditions.  Service connection may 
be awarded when a veteran has a disability resulting from 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  In every case, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

This is evidence that would have to be considered in any fair 
assessment of the merits of claim.  38 C.F.R. § 3.156(a).  
Therefore, the Board finds that new and material evidence has 
been submitted in support of each claim.  Accordingly, the 
claims of entitlement to service connection for 
conjunctivitis and allergic rhinitis, respectively, are 
reopened.  Id.

Although the veteran's service connection claims are 
reopened, the current record is insufficient to enter a 
decision on the underlying merits.  Therefore, the claims 
will be remanded, as set forth below.


ORDER

New and material evidence having been received, the 
applications to reopen the claims of entitlement to service 
connection for conjunctivitis and allergic rhinitis, 
respectively, are granted.


REMAND

Development of evidence needed to resolve the claims on 
appeal and the manner in which the veteran is notified about 
their status now are governed by the requirements of 
legislation enacted during the course of this appeal 
enhancing the rights of claimants.  The VCAA, as observed 
above, significantly heightens what were VA's duties under 
former law to assist the claimant in development of evidence, 
and to provide the claimant with certain notices, pertinent 
to the claim, and it requires that these duties be fulfilled 
before the claim is adjudicated.  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)); with certain 
exceptions pertaining to new and material evidence claims, 
these regulations are effective as of the November 9, 2000 
date of enactment of the VCAA.  See 66 Fed. Reg. 45,620.  

The reopened claims of entitlement to service connection for 
conjunctivitis and allergic rhinitis, respectively, and the 
other claims presented on this appeal, that of entitlement to 
service connection for cervical spine stenosis with 
spondylosis and that of entitlement to an increased 
evaluation for low back disability are subject to the new law 
because they were pending before VA at the time of its 
enactment and the new law is more favorable than the former.  
See 38 U.S.C.A. § 5107 note (Effective Date and Applicability 
Provisions; see Karnas v. Derwinski, 1 Vet. App. at 312-13.

Recent decisions by the United States Court of Appeals for 
Veterans Claims (the Court) and the United States Court of 
Appeals for the Federal Circuit have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Thus, the Board finds it necessary to remand each of the 
claims in order to ensure in each case that the notice and 
development mandated by the VCAA and described more fully in 
its implementing regulations have been carried out.  

Notice

As noted above, section 5103 of the VCAA prescribes the 
notice that VA must give to a claimant concerning the claim.  
That section requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. 183.  

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by section 
5103 of the VCAA, as did the decision in Disabled American 
Veterans.  It cannot be said that the due process protections 
intended by this requirement have been fully discharged in 
this case.

Letters that the RO sent to the veteran and his 
representative in February and April 2001, respectively, 
directed attention to the type of evidence and information 
that could support entitlement to service connection for 
conjunctivitis, allergic rhinitis, and cervical spine 
stenosis with spondylosis and entitlement to an increased 
rating for low back strain.  This notice described the 
respective responsibilities of VA and the veteran for 
obtaining such evidence.  However, the notices in question 
did not fully describe the type of evidence that could 
substantiate the claims.  In the case of the claims 
concerning conjunctivitis and allergic rhinitis, the notices 
did not refer to evidence that, because dated from the time 
of separation from service, could demonstrate a continuous 
pattern of symptoms since service of the condition in 
concern.  In the case of the claim concerning cervical spine 
stenosis with spondylosis, the notices did not refer to the 
type of evidence that would be needed to show that the 
condition was related to another service-connected condition, 
although the claim is founded in part on such a theory.  In 
the case of the claim for an increased rating of the low back 
condition, the notices did not refer to the type of evidence 
needed to show entitlement to an increased evaluation under 
rating provisions concerning degenerative disc disease, 
although VA medical treatment records documented both lumbar 
disc bulge and the presence of lumbar radicular symptoms.  
Only in the March 2003 supplemental statement of the case 
were these deficiencies in the notice addressed and, it may 
be argued, cured.

Moreover, the earlier notices did not inform the veteran that 
he had one year from the date of notification in which to 
submit the evidence or information that could support his 
claims.  Rather, they asserted that the materials had to be 
presented within 60 days.  However, under the VCAA, as a 
claimant has one year from the date of notification under 
section 5103 in which to submit additional evidence in 
support of the claim, the notices were deficient.  
38 U.S.C.A. § 5103(b); Disabled American Veterans, 327 F.3d 
at 1353-54.  Only in the March 2003 supplemental statement of 
the case, which referred to the provisions of the VCAA and 
reviewed the content of the implementing regulation, was 
notice given of the one-year period in which additional 
evidence or information could be submitted.  

Thus, even if the earlier notices were otherwise 
substantively sufficient, it would be premature to decide the 
claims now.  The veteran must be given the benefit of the 
notice concerning the one-year period in which additional 
evidence or information may be submitted.  He has not waived 
this benefit.  This is so, the Board finds, even though the 
representative of the veteran stated in the VA Form 646 filed 
in June 2003 that "[a]ll development and exams ha[d] been 
accomplished" in the case.  Such a statement may well be an 
acknowledgment of the RO's position, which was announced in 
the March 2003 supplemental statement of the case, and is not 
the equivalent of one declaring that the veteran knew of no 
outstanding evidence or information that could support any of 
the claims and was therefore waiving his right to submit such 
evidence or information within the time allowed by law.

On remand, therefore, the RO must issue the veteran and his 
representative notice concerning each of the claims presented 
on this appeal that complies fully with section 5103 of the 
VCAA and the implementing regulation.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339.



Development of evidence

Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other documentary evidence pertinent to 
a claim.  38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  VA is required to make reasonable efforts 
to obtain records pertinent to the claim and to notify the 
claimant if the records could not be secured.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  The implementing 
regulation prescribes the content of the notice that VA must 
give to a claimant if it is unable to obtain records 
pertinent to the claim.  38 C.F.R. § 3.159(e).  

In conjunction with the notice to be given under section 
5103, the RO should ask the veteran to identify any medical 
or documentary evidence or information that he believes could 
be pertinent to his claims and has not yet been associated 
with the claims file.  Care should be taken to ask the 
veteran about VA or private medical records dated from the 
time of his separation from service that could be relevant to 
any of the service connection claims.  It should try to 
obtain any such evidence that the veteran identifies.

The VCAA requires VA to supply a medical examination or 
opinion when one is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).  Under the new law, a need for a medical 
examination or opinion in the decision of the claim exists 
"if the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including the statements of the claimant) . . . "

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2).  See also 38 C.F.R. 
§ 3.159(c)(4)(i).  The Board finds that by this standard, 
VA examinations are needed to decide the claims of 
entitlement to service connection for conjunctivitis and 
allergic rhinitis that have been reopened herein on the 
basis of new and material evidence.  On remand, these 
examinations should be performed.  

The Board notes that VA's duty is to afford the claimant a 
thorough and contemporaneous medical examination, one that is 
fully informed and takes into account the records of prior 
examination and treatment.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  Thus, if additional evidence or information 
is obtained on remand pertinent to the claims of entitlement 
to an increased rating for the low back disability or to 
service connection for cervical spine stenosis with 
spondylosis and the RO finds that the new material suggests 
the need for expanded medical findings, the RO should arrange 
for VA examination to be performed, or a supplemental VA 
medical opinion rendered, in connection with that claim.  

Pursuant to authority granted to it by 38 C.F.R. § 19.9(a)(2) 
(2002), a final rule that went into effect on February 22, 
2002, and before May 1, 2003, the Board would have taken 
action on its own to provide the notice under section 5103 of 
the VCAA and to carry out the evidentiary development needed 
to decide the claims.  However, the Court of Appeals for the 
Federal Circuit held on May 1, 2003 in Disabled American 
Veterans that when the Board readjudicates a claim on the 
basis of evidence it obtained without first securing the 
claimant's waiver of initial consideration of that evidence 
by the agency of original jurisdiction, the claimant is 
denied the right under 38 U.S.C. § 7104(a) to "one review on 
appeal to the Secretary."  38 U.S.C.A. § 7104(a) (West 
2002).  Hence, the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) as inconsistent with the statute.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
at 1346-48. 

In a precedential opinion, the General Counsel of VA 
concluded that the holding in Disabled American Veterans did 
not prohibit the Board from developing evidence in an appeal 
before it but permitted the Board to readjudicate the claim 
on the basis of evidence it had developed only when the 
claimant has waived initial consideration of the evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 1, 2003).

Later, in light of Disabled American Veterans and policy 
considerations, VA determined that VBA would conduct all 
evidentiary development pertinent to a claim on appeal other 
than certain specific development that the Board carries out 
pursuant to statute.  See 38 U.S.C.A. §§ 7107(b), 7109 (a) 
(West 2002).  In other words, it is the policy of the Board 
that apart from this limited class, all development of 
evidence will be conducted at the level of the agency of 
original jurisdiction.

Additional matter - Personal hearing request

In the substantive appeal that he filed in January 1996 
addressing the denials of his claims, including his 
application to reopen the service connection claims 
concerning conjunctivitis and allergic rhinitis, the veteran 
asked to have a personal hearing before a hearing officer of 
the RO.  A handwritten note on that document states that a 
personal hearing was scheduled for "10/15."  A letter from 
the RO contained in the claims file and dated in October 1996 
informed the veteran and his representative that a personal 
hearing before the hearing officer would be held on November 
7, 1996.  

However, no transcript of such a hearing is of record and, as 
the representative pointed out in a statement submitted in 
October 2000, there is no notation in the claims file that 
the veteran failed to appear for the hearing.  In May 2000, 
the veteran submitted to the Board a written statement 
confirming that he did not wish to have a personal hearing 
before the Board.  There is no statement in the claims file 
by the veteran or his representative withdrawing the January 
1996 request for a personal hearing before a hearing officer 
of the RO.  Accordingly, the Board finds, as the 
representative maintained in the October 2000 statement, that 
the veteran's January 1996 hearing request remains pending.  
The veteran has a right to the requested hearing as a matter 
of due process, see 38 C.F.R. § 3.103 (2002), and may wish 
one particularly now that his claims of entitlement to 
service connection for conjunctivitis and allergic rhinitis 
have been reopened.  On remand, then, the RO should ask the 
veteran to state whether he still wishes to have a personal 
hearing before a hearing officer of the RO.  If the veteran 
responds in the affirmative, the RO should schedule the 
personal hearing and provide him and his representative with 
due notice of its time and place.

Accordingly, this case is REMANDED for the following actions:


1.  The RO should send the veteran a 
letter asking him to confirm by return 
writing whether he wishes to have a 
personal hearing before a hearing officer 
of the RO addressing the issues of 
entitlement to an increased rating for 
the low back condition and his 
entitlement to service connection for, 
respectively, cervical spine stenosis, 
conjunctivitis, and allergic rhinitis.  A 
copy of this letter should be sent to the 
veteran's representative.  If it receives 
a reply in the affirmative, the RO should 
schedule the veteran for the personal 
hearing.  The RO should provide the 
veteran and his representative with due 
written notice of the personal hearing.  
The RO should document all other 
communications to and from the veteran 
and his representative concerning this 
matter.

2.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

3.  The RO must provide the veteran and 
his representative with notice concerning 
the kind of evidence that is required to 
substantiate the claims.  The notice must 
satisfy section 5103 of the VCAA and 
section 3.159(b) of the implementing 
regulation, see 38 U.S.C.A. § 5103 
(2002), 38 C.F.R. § 3.159(b) (2002), and 
the holdings of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

4.  With the notice referred to in 
paragraph 3, above, or separately, the RO 
should make a request in writing to the 
veteran that he identify or submit any 
additional evidence or information in 
support of his service connection claims 
and his increased rating claim.  The RO's 
letter should include a request that the 
veteran identify all VA and private 
medical treatment received for breathing 
problems, conjunctivitis or similar eye 
problems, and back problems since the 
date of his separation from service.  A 
copy of the letter to the veteran should 
be sent to his representative. 

The veteran and his representative should 
then be given appropriate time to 
respond, and the RO should attempt to 
obtain the identified records or other 
information.  Regardless of whether it 
receives a response, the RO should 
attempt to obtain outstanding VA medical 
treatment records dated since June 1965 
that could be relevant to the service 
connection claims.

The RO should document in the claims file 
all attempts to secure this evidence, and 
provide appropriate notice to the veteran 
regarding records that could not be 
obtained.  

5.  After the above-requested development 
has been completed, the RO must afford 
the veteran one or more appropriate VA 
examinations to evaluate the 
relationship, if any, between any chronic 
conjunctivitis and any chronic allergic 
rhinitis, respectively, that are 
diagnosed by the examiner and an incident 
of the veteran's active duty service.  

All tests and studies thought necessary 
by the examiner or examiners should be 
performed.  Any consultations with 
specialists thought necessary by the 
examiner or examiners should be 
conducted.  The examiner or examiners 
should review all pertinent documentation 
in the claims file

The examination report or reports should 
include an opinion as to the whether it 
is at least as likely as not (50 percent 
or better) that the veteran developed the 
current disorder (allergic rhinitis, 
conjunctivitis) as a result of a disease 
or injury (including intensive exposure 
in the infantry to gasses and/or 
chemicals and/or plants, as alleged by 
the veteran) that he incurred during 
service.

6.  The RO should consider whether an 
additional VA medical examination, or 
supplemental VA medical opinions, is 
needed to decide the claim of entitlement 
to an increased rating for the low back 
condition or the claim of entitlement to 
service connection for cervical spine 
stenosis with spondylosis, to include as 
secondary to the service-connected low 
back condition and/or service-connected 
bilateral pes cavus.  If it finds in the 
affirmative, the RO should take the 
requisite action.

7.  Then, the RO must readjudicate the 
claim of entitlement to an increased 
rating of the low back condition and the 
claims of entitlement to service 
connection for cervical spine stenosis 
with spondylosis, conjunctivitis, and 
allergic rhinitis, respectively.  All 
other theories of service connection to 
which the medical and lay evidence points 
should be considered in the case of each 
service connection claim.  If the 
decision of any of the claims is adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim(s), to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim(s).  The veteran and his 
representative then should be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



